11/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0630



                                 No. DA 19-0630

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICHAEL ROBERT LONG,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including December 30, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 23 2020